Case 1:18-cr-00333-JGK Document 285 Filed 05/13/21 Page loft

WILLKIE FARR & GALLAGHER up 187 Seventh Avenue

New York, NY 10019-6099
‘Fel 212 728 8000
Vax: 212 728 6111

 

 

 

[USDS SDNY
DOCUMENT

ELECTRON ICALLY FILED

DOC #:
ae
DATE FILED: 5-13 202;

 

 

 

 

 

May 13,2021 = APPLICATION GRANTED
BY ECF ee SO oy,

The Honorable John G. Koelt! Ay 6, let
United States District Judge cf John G. Moelll, ULS.Dil.
Southern District of New York /t2 /:

500 Pearl Street Bf

New York, NY 10007
Re: United States v. Akshay Aiyer, 1:18-CR-00333 (JGK)

Dear Judge Koeltl:

We write on behalf of our client, Akshay Aiyer, to request a modification to the conditions of Mr,
Aiyer’s personal recognizance bond.

Under the terms of his bond, Mr. Aiyer’s travel is restricted to the Southern and Eastern Districts of
New York and the District of Massachusetts. We respectfully request that the Court temporarily
modify these travel restrictions to permit Mr. Aiyer to travel to Washington, D.C., located in the
District of Columbia, and Leesburg, Virginia, located in the Eastern District of Virginia, from June 2,
2021 to June 6, 2021 to attend his ftiend’s wedding, and to St. Michaels, Maryland, located in the
District of Maryland, and Delaware, located in the District of Delaware, from June 6, 2021 to June 13,
2021 for a vacation with his wife, Alexandra Kislevitz. The government and the U.S. Probation Office
do not object to this request.

Respectfully submitted,

/s/ Martin Klotz
Martin Klotz

cc: Kevin Hart, Esq.
Eric Hoffmann, Esq.
Department of Justice, Antitrust Division (by e-mail)

Erin Cunningham, Pretrial Services Office of the Southern District of New York (by e-mail)

NEW YORK WASHINGTON FHousTON ParIS LONDON FRANKFURT BRUSSELS MILAN ROME
in alliance with Dickson Minto W.S., London and Edinburgh

 
